Citation Nr: 0827025	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as a result of undiagnosed illness and 
radiation exposure.

2.  Entitlement to service connection for a left knee 
condition, to include as a result of undiagnosed illness and 
radiation exposure.

3.  Entitlement to service connection for shin splints, to 
include as a result of undiagnosed illness and radiation 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1995 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

According to a VA examination report sheet, the veteran had 
indicated in December 2007 that he could not report for a VA 
examination scheduled that month, and that he would call the 
RO if he wanted to resubmit his claim.  In June 2008, the 
Board attempted to clarify with the veteran whether he wanted 
to withdraw his appeal concerning the claims for service 
connection for right and left knee disorders and shin 
splints.  However, he did not respond, and so the Board 
concludes that he has not withdrawn his appeals.  Appeals 
must be withdrawn in writing and must include a statement 
that the appeal has been withdrawn.  38 C.F.R. § 20.204 
(2007).


FINDINGS OF FACT

1.  The veteran's current right knee strain was not manifest 
in service and is unrelated to service.  

2.  The veteran does not have a current diagnosis of a left 
knee disability, and there are no objective indications of a 
chronic left knee disability resulting from undiagnosed 
illness.

3.  The veteran's shin splints were not manifest in service 
and are unrelated to service.  





CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2007).

3.  Shin splints were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.311, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The veteran filed his knee service connection claims in 
August 2000.  An April 2001 RO letter that preceded the 
initial adjudication advised him of the types of evidence 
and/or information deemed necessary to substantiate claims on 
a direct service connection basis and notified him of the 
relative burdens upon himself and VA in developing his 
claims.  He was told to inform the RO of any information or 
evidence he desired assistance in obtaining, and he was 
notified that he held the ultimate burden of submitting 
evidence to substantiate his claims.  Pre-adjudicatory 
letters in February 2002 notified him of the criteria for 
establishing presumptive service connection based upon his 
Gulf War service and his alleged exposure to ionizing 
radiation.  In April 2006, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), he was notified of the 
criteria for establishing a disability rating and effective 
date of an award.  A July 2006 RO letter again advised the 
veteran of the Dingess requirements, and specifically 
informed him to submit any evidence and/or information in his 
possession that was relevant to his claims.  Furthermore, it 
advised him of types of evidence and/or information deemed 
necessary to substantiate his claim for service connection 
for shin splints and notified him of the relative burdens 
upon himself and VA in developing his claims.  

With the exception of the Dingess requirements, the April 
2001 and February 2002 RO letters complied with the VCAA 
mandates for the knee claims.  The July 2006 notice letter 
complied with the VCAA mandates for the shin splints claim.  
Any notice deficiencies were addressed in the April 2006 and 
July 2006 RO letters, and cured with readjudication of the 
claims in the May and December 2007 Supplemental Statements 
of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Principi, 20 Vet. 
App. 370, 376 (2006).  

The Board finds that the notices sent to the veteran are such 
that a reasonable person could be expected to understand from 
the notice provided what was needed, and that the veteran has 
had a fair opportunity to participate in the development of 
his claims.  Therefore, the Board finds that the timing and 
content notice defects in this case have resulted in 
non-prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Regarding the duty to assist, the record includes the 
veteran's service medical records.  In May 2001, the 
Shreveport, Louisiana VA Medical Center (VAMC) informed the 
RO that there were no records of the veteran's claimed 
treatment.  There are no outstanding requests to obtain 
private medical records which the veteran has both identified 
and authorized VA to obtain on his behalf.  VA obtained 
medical examinations in September 2000 and March 2001.  VA 
attempted to conduct an additional VA examination for each 
claim in December 2007, but the veteran failed to report.  As 
there is no competent evidence that any of the claimed 
diseases are radiogenic in nature, there is no further duty 
to develop the claims pursuant to 38 C.F.R. § 3.311.  Absent 
the veteran's cooperation, there is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claims.


Service connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from disease or 
injury which was incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection generally requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service. 38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2007).  See 38 U.S.C.A. § 1101(3) (West 2002); 
38 C.F.R. § 3.309(a) (2007).

The veteran served in the Southwest Asia theater of 
operations in May 1997 and apparently again between January 
and March 1999.  Service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 
3.317(a)(1) (2007).

A "qualifying chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2), (5) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2007).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The veteran has also alleged that his disabilities may be due 
to exposure to "radiation."  In his exposure questionnaire, 
he reported duties in the vicinity of radar and radar-guided 
equipment.  The CAVC has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).  He has further alleged carrying 
"radioactive cargo" from aircraft to disposal sites.  As 
radar is not a form of ionizing radiation, and since none of 
the diagnosed disabilities are among the radiogenic diseases 
specified in 38 C.F.R. §§ 3.309 and 3.311, the special 
provisions relating to ionizing radiation are inapplicable to 
the facts of the case.  See 38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. §§ 38 C.F.R. 3.309(d), 3.311 (2007).  
Currently, there are no special provisions relating to claims 
alleging disease or disability due to exposure to non-
ionizing radiation.  As such, direct service connection must 
be established through the general VA statutes and 
regulations governing service connection claims.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


        A.  Knee disorders

The veteran seeks service connection for bilateral knee 
disorder.  Service examinations were normal in June 1997 and 
June 1998, and he denied pertinent history and symptomatology 
in June 1999 and June 2000.  On service discharge examination 
in August 2000, he reported that his knees had been painful 
after a lot of running but that they were not really affected 
anymore.  Examination of his knees was normal at that time.  

A VA examination was conducted in August 2000.  The veteran 
stated that in boot camp he performed activity that resulted 
in bilateral knee pain.  He did not recall any specific 
trauma or ligamentous tears or injuries to either knee.  He 
stated that he had done remarkably better since boot camp and 
that he was currently asymptomatic.  He denied any knee pain.  
On occasion, after a prolonged run, he would develop some 
knee pain.  However, he denied any locking, giving way, 
instability, joint effusion, swelling, or discomfort of the 
knees.  Examination of the veteran's left knee revealed no 
evidence of joint effusion, swelling, or tenderness.  His 
left knee had a full range of motion with flexion to 136 
degrees and complete extension.  Drawer, Lachman's, and 
McMurray's signs were all negative.  The diagnosis was normal 
left knee examination.  The examiner noted that X-rays of the 
veteran's left knee showed mild narrowing of the 
patellofemoral compartment and were otherwise normal.  

On VA examination in March 2001, a history of left knee 
degenerative joint disease was reported.  The examiner 
described a finding of crepitus and painful motion of both 
knees on examination.  X-rays of the right knee were normal.  
The examiner diagnosed a right knee strain, but did not 
provide any diagnosis for the left knee symptoms. 

In October 2007, the Board remanded the case to the RO to 
have the veteran examined to determine the nature and 
etiology of his bilateral knee complaints. The examiner was 
requested to render an opinion concerning the date of onset 
and etiology of any current disability of the knees and 
determine whether it was at least as likely as not that any 
such disability had its onset during service and/or was 
related to any in-service disease or injury.  The examiner 
was also requested to discuss the significance of the in-
service complaints of knee pain and leg cramps, and provide 
clarifying opinion as to whether September 2000 x-ray 
findings of mild narrowing of the left patellofemoral 
compartment represented arthritis of the knee.  See 
38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309.  The 
veteran failed to report for the examination, which was 
scheduled for December 2007.  He indicated that he could not 
make the appointment.  He stated he would call the RO if he 
wanted to resubmit his claim when he could make his 
appointments.  Therefore, his claim, an original compensation 
claim, will be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2007).  

No right knee diagnosis was reported in service.  Right knee 
strain was diagnosed after service, in May 2001, but this was 
after a normal service discharge examination, and no 
competent medical evidence of record relates current right 
knee disability to service.  The Board finds that there are 
no objective indications of a chronic disability of the right 
knee resulting from undiagnosed illness.  Right knee strain 
has been diagnosed.

No left knee diagnosis was reported in service.  The 
diagnosis was:  normal left knee examination.  X-rays of the 
left knee show mild narrowing of the patellofemoral 
compartment, otherwise normal X-rays.  In March 2001, there 
was crepitus and pain with motion of the left knee.  In 
essence, there is no left knee disability diagnosed 
currently.  There was a notation of patellofemoral 
compartment narrowing in August 2000, but because the veteran 
did not report for the 2007 VA examination, there has been no 
clarification as to the significance of this finding.  
Similarly, the Board is unable to determine whether there are 
objective indications of a chronic left knee disability 
resulting from undiagnosed illness, as the veteran failed to 
report for the VA examination intended to clarify this 
matter.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the absence of 
a showing of a current disability, service connection can not 
be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  

In light of the above, service connection is not warranted 
for a right or left knee disorder.  The preponderance of the 
evidence is against the claims and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


        B.  Shin splints

Shin splints were not complained of, treated, or otherwise 
reported in service.  The veteran denied leg complaints in 
June 1999 and June 2000, and his legs were normal on service 
discharge examination in August 2000.

On VA examination in March 2001, recurrent shin splints to 
the right lower extremity was diagnosed.  However, this was 
not manifest in service and no competent evidence relates it 
to service.  Additionally, it is a known clinical diagnosis, 
so it does not meet the definition of a qualifying chronic 
disability for Persian Gulf War benefits purposes under 
38 C.F.R. § 3.317.  Again, the veteran failed to report for 
VA examination in December 2007; therefore, the Board was 
unable to obtain a medical opinion as requested in the prior 
remand.

The veteran stated in September 2003 that he experienced shin 
splints in service.  However, as a layperson, he is incapable 
of diagnosing shin splints.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Also, his wife 
indicated in May 2002 that he often complains of leg pain, 
but this is not a diagnosis of shin splints or an indication 
that they were manifest in service.  

In light of the above, service connection is not warranted 
for shin splints.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a right knee condition, to include as 
a result of undiagnosed illness and radiation exposure, is 
denied.

Service connection for a left knee condition, to include as a 
result of undiagnosed illness and radiation exposure, is 
denied.

Service connection for shin splints, to include as a result 
of undiagnosed illness and radiation exposure, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


